Citation Nr: 9906608	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to July 
1971.  He served in Vietnam from April 1966 to March 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran contends that he has a bipolar disorder and PTSD 
as the result of stressors experienced while serving in 
Vietnam.  

In January 1997, the Environmental Support Group (ESG) sent 
the veteran a letter that more information was needed in 
order to verify specific attacks and casualties.  The ESG 
also directed the veteran to contact the National Personnel 
Records Center (NPRC) for verification of daily personnel 
actions such as wounded in action, killed in action, missing 
in action or transfers.  The United States Court of Veterans 
Appeals (Court) has held, in similar circumstances, that VA 
must notify the veteran that more information is needed and 
give him an opportunity to submit additional information to 
verify his claimed stressors.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The RO should take such action in this case.

On the VA examination, dated April 1998, the examining 
physician noted that the veteran was in receipt of social 
security disability benefits.  These records are not 
associated with the claims folder.  The Court has held that 
SSA medical records may be pertinent in a variety of claims.  
Therefore, these records should be obtained and associated 
with the claims folder.  See Murincsak v. Derwinski, 2 
Vet.App. 363, 371-2 (1992).  38 U.S.C.A. § 5106 (West 1991).  

The case is REMANDED to the RO for the following:

1.  The U.S. Army & Joint Services 
Environmental Support Group (ESG) has 
indicated that the veteran must provide 
more specific information in order to 
verify specific attacks and casualties.  
The RO should request from the veteran 
the following:  

a.)  The most specific dates 
possible for all attacks.

b.)  Numbers and full names of all 
casualties.

c.)  Unit designations to the 
company level.

d.)  A list of other units involved.

The RO should inform the veteran that the 
above listed information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  

2.  The RO should obtain from the SSA a 
copy of any decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for social security disability 
benefits, including the medical records 
relied upon concerning that claim.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Following completion of these actions and, if the decision 
remains unfavorable, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review. 

The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


